



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Johnson, 2016 ONCA 935

DATE: 20161213

DOCKET: C61913

Pardu, Benotto and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gehricko Johnson

Appellant

Gehricko Johnson, in person

Enzo Rondinelli, duty counsel

Gillian Roberts, for the respondent

Heard: December 8, 2016

On appeal from the sentence imposed on December 15, 2015 by
    Justice D. Salmers of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Johnson appeals the global sentence of 9 years for armed robbery of
    a bank, possession of a prohibited firearm, possession for the purpose of
    trafficking cocaine and failure to comply with a youth sentence by possessing a
    firearm.

[2]

Duty counsel submits that the sentencing judge erred in two respects:
    (i) by failing to take into account the appellants youth when he imposed a
    consecutive sentence on the possession for the purpose trafficking and (ii) by
    imposing a restitution order without making an inquiry as to the appellants
    ability to pay.

[3]

The sentencing judge referred extensively through his reasons to the
    appellants youth. He made rehabilitation a primary consideration. That he  as
    the Crown submits  sliced the pie differently with respect to consecutive
    versus concurrent sentences does not amount to an error in principle. It was
    within his discretion to do so and the decision is entitled to deference.

[4]

With respect to the restitution order, the sentencing judges reasons,
    read as a whole, reflect that he did consider ability to pay. He determined
    that restitution was an important aspect towards rehabilitation. We also note
    that the appellant did not disclose what happened to the stolen money even
    though he was apprehended within days of the robbery.

[5]

On his own behalf, the appellant submits that the sentencing judge erred
    in commenting that he had three guns when he only had two. He is correct in
    this regard. There were three occasions of gun possession but only two guns.

[6]

However, in our view this would not have affected the fitness of the
    global sentence given the seriousness of the offence and the failure to comply
    with an order requiring him not to possess prohibited weapons.

[7]

For these reasons, leave to appeal is granted but the appeal is
    dismissed.


